DETAILED ACTION
This non-final rejection is responsive to the RCE filed 14 September 2022.  Claims 57-62, 64-70, and 72-86 are pending.  Claims 57, 70, and 83-86 are independent claims.  Claims 57-61, 64-68, 70, and 72-86 are amended.  Claims 63 and 71 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections under 112(a) and 112(b)
Applicant’s arguments have been fully considered and they are persuasive.  The rejections are withdrawn.
Claim Rejections under 103
Applicant’s prior art arguments have been fully considered but they are partially persuasive.  
Applicant argues (pg. 20) that the prior art does not disclose a “lock screen”.  However, Ahlstrom teaches a protected mode in which a user must enter a password to enter the normal mode.  The foregoing teach a lock screen.
Applicant further argues (pgs. 21-22) that Under does not teach a “smartphone”.  However, as presented below, Ahlstrom teaches a smartphone. 
Applicant further argues (pgs. 23-24) that Ahlstrom, like Uner, requires authentication to operate the device and that normal and protected modes correspond to unlocked modes.  However, Applicant is arguing for functionality not yet present in the claims.  A locked mode may simply prevent access to specific application on the device.  Accordingly, Ahlstrom teaches the limitations in question.
Further, Applicant argues that Ahlstrom does not teach protecting from malicious virus.  However, it is Uner which is used to teach this functionality.
However, given the amendments to the claimed limitations of independent claims 57 and 70, those claims are found allowable.

Allowable Subject Matter
Claims 57-62, 64-70, and 72-83 have been found to be allowable for the following reasons.  Regarding independent claims 57 and 70: The prior art of record broadly discloses a smartphone that is capable of running different modes which allows users access to specific application; and further, being able to switch modes while also erasing data accessed in a specific mode to remove malicious information.  However, the prior art of record does not explicitly teach, in light of the recent amendments, operating a phone from a lock screen wherein the user operates an application which accesses an external source and downloads malicious content.  Specifically, the prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 57 (and similarly, independent claim 70). Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 85 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Uner (US 2016/0048693 A1) hereinafter known as Uner in view of Ahlstrom (US 2012/0291101 A1) hereinafter known as Ahlstrom.

Regarding independent claim 84, Ahlstrom teaches:
a display unit;  (Ahlstrom: ¶[0016]; Ahlstrom teaches a display screen.)
a lock system which said smartphone operates in said lock mode but not in said unlock mode and which displays a lock screen on said display unit in said lock mode; and  (Ahlstrom: Fig. 4 and ¶[0031]-¶[0032]; Ahlstrom teaches a graphical user interface that displays elements in each mode wherein a mode will have more/less applications than another mode.  There are two modes: normal and protected.)
an unlock system which said smartphone operates in said unlock mode but not in said lock mode,  (Ahlstrom: Fig. 4 and ¶[0031]-¶[0032]; Ahlstrom teaches a graphical user interface that displays elements in each mode wherein a mode will have more/less applications than another mode.  There are two modes: normal and protected.)
wherein said lock system is loaded with a first number of lock applications which include a first lock application which is a web browser application,  (Ahlstrom: Fig. 4 and ¶[0010] and ¶[0031]-¶[0032]; Ahlstrom teaches a graphical user interface that displays elements in each mode wherein a mode will have more/less applications than another mode.  One such application can be a web browser.)
wherein said unlock system is loaded with a second number of unlock applications which include a first main application which is said web browser application, in which said second number is greater than said first number,  (Ahlstrom: Fig. 4 and ¶[0010] and ¶[0031]-¶[0032]; Ahlstrom teaches a graphical user interface that displays elements in each mode wherein a mode will have more/less applications than another mode.  One such application can be a web browser.)
wherein said lock system displays a graphical user interface of said first lock application on said lock screen in said lock mode, (Ahlstrom: Fig. 4; Ahlstrom teaches protected mode and the user opening an app.)
...
wherein, after generating said first result and upon receiving a second user input from said user in said lock mode, said smartphone switches from said lock mode to said unlock mode,  (Ahlstrom: Fig. 4; Ahlstrom allow to switch back to normal mode when the user enters a password.)
...
...
...

Ahlstrom does not explicitly teach:
wherein, upon receiving a first user input which is provided to said graphical user interface of said first lock application by said user in said lock mode, said smartphone drives said first lock application, allows said user to access an external source which includes a content which is infected by a malicious virus, and generates a first result related to said external source while preventing said first result from accessing said unlock system in said lock mode,  
wherein said smartphone erases at least a portion of said first result at a mode-switching timing which is related to one of a first timing of after receiving said second user input, a second timing of after switching to said unlock mode, and a third timing of after said receiving but before said switching to said unlock mode, and
wherein said first lock app remains loaded in said lock system after said smartphone switches to said unlock mode,
whereby said smartphone is capable of preventing said at least a portion of said first result from infecting said first main element with said virus, even when said first lock element is infected by virus in said lock mode as well as in said unlock mode.

However, Uner teaches:
wherein, upon receiving a first user input which is provided to said graphical user interface of said first lock application by said user in said lock mode, said smartphone drives said first lock application, allows said user to access an external source which includes a content which is infected by a malicious virus, and generates a first result related to said external source while preventing said first result from accessing said unlock system in said lock mode,  (Uner: Fig. 2 and ¶[0037], ¶[0039], ¶[0041]-¶[0042], and ¶[0048]; Uner teaches data and applications that are specific to the mode in which the device is operating.  Furthermore, “external source” is not explicitly defined.  Uner uses an example of a scheduling application scheduling tasks which may be interpreted as an “external source”.  However, any usage of an app may be interpreted as accessing an “external source”.  Further, the data accessed may have malicious code.)
wherein said smartphone erases at least a portion of said first result at a mode-switching timing which is related to one of a first timing of after receiving said second user input, a second timing of after switching to said unlock mode, and a third timing of after said receiving but before said switching to said unlock mode, and  (Uner: ¶[0040]-¶[0042] and ¶[0047]-¶[0051]; Uner teaches removing data when switching modes.)
wherein said first lock app remains loaded in said lock system after said smartphone switches to said unlock mode,  (Uner: ¶[0040]-¶[0042] and ¶[0047]-¶[0051]; Uner teaches removing data when switching modes.  Further, only data which is associated with the specific operating mode is removed from non-volatile memory and locations in the operating system.  The user is still free to switch modes and operate the applications.)
whereby said smartphone is capable of preventing said at least a portion of said first result from infecting said first main element with said virus, even when said first lock element is infected by virus in said lock mode as well as in said unlock mode.  (Uner: ¶[0040]-¶[0042] and ¶[0047]-¶[0051]; Uner teaches removing data when switching modes.  Further, only data which is associated with the specific operating mode is removed from non-volatile memory and locations in the operating system.  The user is still free to switch modes and operate the applications.)

Uner and Ahlstrom are in the same field of endeavor as the present invention, as the references are directed to switching a device into different modes.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device that is able to switch modes which are associated with specific data and applications as taught in Ahlstrom with erasing infected data when switching modes as taught in Under.  Ahlstrom already teaches a device that is capable of switching modes and displaying different applications.  However, Ahlstrom does not explicitly teach erasing infected data when switching modes.  Uner provide this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Ahlstrom to include teachings of Uner because the combination would erasing of malicious data, as suggested by Uner.

Regarding claims 85 and 86, these claims recite a smartphone that performs the function of a smartphone of claim 84; therefore, the same rationale for rejection applies.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145